--------------------------------------------------------------------------------

Exhibit 10.22
 
FIRST AMENDMENT OF LEASE


This FIRST AMENDMENT OF LEASE (the "First Amendment") made as of this 31 day of
August, 2000 between 30 RAMLAND ROAD LLC, a New York limited liability company,
having an office at 455 Central Avenue, Scarsdale, New York 10583 (hereinafter
referred to as the "Landlord"), and VISION-SCIENCES, INC., a New York
corporation, having an office at 40 Rarnland Road South, Orangeburg, New York
10962 (hereinafter referred to as "Tenant").


WITNESSETH:


Reference is made to that certain Agreement of Lease dated as of March 23, 2000
by and between the parties hereto (the "Lease")


Landlord and Tenant have agreed to amend the Lease in the manner provided
hereinbelow


Landlord and tenant therefor, for themselves, their heirs, distributees,
executors, administrators, legal representatives, successors and assigns, hereby
covenant and agree as follows


1              Article 1 of the Lease is hereby amended as follows‑


(a)                           Section 1.1 is deemed deleted


(b)                           Section 1.2 is amended by increasing the base rent
during the first two lease years from $95,000 per annum to $135,000 per annum
($11,250 per month) Commencing on the first day of the third year through and
including the last day of the fifth lease year the Fixed Annual Rent shall be
deemed increased from $105,000 per annum to $145,000 per annum ($12,083 per
month).



(c)                 "1.5 In addition to the fixed annual rent provided herein,
commencing on September 1, 2000, and on the first day of each month thereafter
through and including August 1, 2002, the Tenant shall pay as additional fixed
rent ("Additional Fixed Rent") the amount of $4,942 72 "



2              Article 5 shall be deleted in its entirety and replaced by the
following:


"REAL ESTATE TAX PAYMENT


5.1.          (a)           Definitions: For the purpose of this Article, the
following definitions shall apply
 

--------------------------------------------------------------------------------

(b)           The term "Other Building" shall mean the building located at 30
Ramland Road, Orangeburg, New York


(c)           The term "building project" shall mean the Building and the Other
Building, both together with the land and all improvements thereon.


Included in the Fixed Annual Rent is the base real estate tax payment for the
County Tax year 2000 and the 1999/2000 School tax Year ("Base Years") Tenant
will pay its percentage share of the increase in the real estate tax, as
described below, beginning in the second lease year (i.e., beginning April 1,
2001 and ending March 31, 2002), and each lease year thereafter, appropriately
apportioned for a partial lease year (the "Comparison Year").


5.2.          During the term of this Lease, Tenant agrees to pay, as additional
rent, twelve and one-half (12 50%) percent ("Tenants Share")of the increase from
the Base Year to the Comparison Year in the real estate taxes charged and
assessed against the building project (Tax Designation Section. 7320, Block. 1,
Lot. 28)(the "Tax Payment") If the Comparison Year ends on a day other than the
last day of a tax year, Tenant's payment under this Article shall be prorated on
a per diem basis


5,3.          The term "real estate taxes" shall mean the total of all taxes and
special or other assessments (including without limitation City and/or County,
School, sewer, refuse and water taxes excluding any penalties) levied, assessed
or imposed at any time by any governmental authority upon or against the
building project, and also any tax or assessment levied, assessed or imposed at
any time by any governmental authority in connection with the receipt of income
or rents from said building project to the extent that same shall be in lieu of
all or a portion of any of the aforesaid taxes or assessments, or additions or
increases thereof, upon or against said building project (if payable in
installments, only those installments payable in a tax year during the term of
the lease) If, due to a future change in the method of taxation or in the taxing
authority, or for any other reason, a franchise, income, transit, profit or
other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for the real estate taxes,
or in lieu of additions to or increases of said real estate taxes, then such
franchise, income, transit, profit or other tax or governmental imposition shall
be deemed to be included within the definition of "real estate taxes" for the
purposes hereof As to special assessments which are payable over a period of
time extending beyond the term of this Lease, only a pro rata portion thereof,
covering the portion of the term of this Lease unexpired at the time of the
imposition of such assessment, shall be included in "real estate taxes "
Anything herein to the contrary notwithstanding "real estate taxes" shall not be
deemed to include (i) any taxes resulting from an expansion of or capital
improvements to the building project after the date hereof, whether made by
Landlord, any successor landlord or by any tenant of the building project, (ii)
any charges and/or taxes that are customarily paid by individual tenants
(including, by way of example only, water and sewer taxes for a restaurant
tenant), which shall be made the obligation of such tenants as applicable or
(iii) any penalties, late charges or fines imposed against Landlord with respect
to real estate taxes, assessments and the like that are otherwise included
within the term "real estate taxes". In addition to the foregoing, Landlord
shall not, unless pursuant to a mandatory governmental requirement, take or
permit any action to be taken that would increase the size of the tax lot with
respect to the building project or change the building project from being a
separate and distinct tax lot (and, in such event, Tenant's share of the real
estate taxes shall be proportionately reduced)
 

--------------------------------------------------------------------------------

5.4.          (a)           Tenant's Share of the Tax Payment shall be payable
to Landlord in advance, in equal monthly installments which shall be based on
Landlord's reasonable estimate of the Tax Payment, payable on the first day of
each month, in amounts equal to 1/12 of the estimated annual Tax Payment to be
determined by Landlord from time to time.


(b)           If the monthly installments payable with respect to any Comparison
Year shall be less than the actual Tenant's Share due for that tax year, Tenant
shall pay Landlord, as additional rent, the difference between the Tenant's
Share for that tax year and the aggregate amount paid by Tenant on account of
the Tax Payment for that tax year within ten (10) days after Landlord renders a
bill with respect thereto. If the installments payable with respect to any tax
year shall exceed the Tax Payment for any tax year, Landlord shall be entitled
to set off such excess, against the next due installments of Tenant's Share
provided, however, if the term of this Lease shall have expired, the amount of
such tax payment shall be promptly refunded to Tenant, such obligation of
Landlord to survive the expiration or termination of this Lease,


5.5.          Tax bills shall constitute a final determination as between
Landlord and Tenant of the real estate taxes for the periods represented
thereby, unless Tenant within thirty (30) days after they are furnished shall in
writing challenge their accuracy or their appropriateness. If Tenant shall
dispute said statements, then, pending the resolution of such dispute, Tenant
shall without prejudice pay the additional rent to Landlord in accordance with
the tax bills furnished by Landlord.


5.6.          Any delay or failure of Landlord in billing any Tax Payment
hereinabove provided shall not constitute a waiver of or in any way impair the
continuing obligation of Tenant to pay such Tax Payment hereunder."


3              Article 6 shall be deleted in its entirety and replaced by the
following:


"EXPENSE PAYMENT


6.1.          Beginning on the first day of each month during the second lease
year and each Comparison Year thereafter, Tenant shall pay to Landlord, upon
request therefor, as additional rent of 1/12 of the percentage increase if any,
in the CPI (as hereinafter defined) as of the first day of the month preceding
the Comparison Year in question over the CPI for the last month of the first
lease year, multiplied by $15,000 (based on 10,000 square feet multiplied by
$1.50). As used herein, "CPI" shall mean the Consumer Price Index (CPI) as
reported on a monthly basis by the National Bureau of Labor Statistics of the U
S Dept. of Labor, New York, NY - Northeastern New Jersey (1982-84 equal 100) in
The Wall Street Journal
 

--------------------------------------------------------------------------------

6.2.          Landlord shall furnish Tenant with all information as Tenant may
reasonably require in order for Tenant to determine any additional rent
obligations under this Article 6."


4.            Article 33 is hereby amended by deleting the provisions contained
therein in their entirety and replacing them with the following:


"ARTICLE 33


CONDITION OF PREMISES


LANDLORD'S WORK


Landlord agrees to perform the work described in the attached Schedule
("Landlord's Work"), which Landlord's Work is to be completed in a first class
manner prior to the Commencement Date, except that minor punch list items may be
completed thereafter. Landlord's Work shall be warranted by Landlord (or in lieu
thereof by the suppliers of goods and services), for a period of one year from
the date that the term of this lease shall commence. Tenant's contribution for
Landlord's Work shall be in the amount of $20,000 which amount shall be paid by
Tenant on or prior to the delivery of the premises by Landlord and the
commencement of the term of this lease


5.             References in Article 47 to Article 33 of the Lease shall refer
to Article 33 as amended herein.


Except as modified herein, all the terms and revisions of the Lease shall
continue in full force and effect without amendment or modification and are
hereby ratified by the parties hereto
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this First
Amendment as of the day and year first above written



 
30 RAMLAND ROAD, LLC, Landlord
       
By:
/s/ Andrew Greenspan
   
Andrew Greenspan
   
Member/Manager
       
VISION-SCIENCES, INC., Tenant
       
By:
/s/ Ron Hadani
   
Authorized Signature
   
Name: Ron Hadani
   
Title: President & CEO


 

--------------------------------------------------------------------------------